Citation Nr: 0637929	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


INTRODUCTION

The veteran served on active military duty from January 1967 
to October 1969.  He served in Vietnam and his awards include 
the Purple Heart and a Combat Action Ribbon.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a October 2002 rating decision of the 
No. Little Rock, Arkansas, Regional Office, of the Department 
of Veterans Affairs (VA).  




FINDINGS OF FACT

There is no competent medical evidence relating the veteran's 
current bilateral hearing loss disability to his military 
service or the one-year presumptive period thereafter.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss
The veteran claims that service connection is warranted for 
bilateral hearing loss.  He reports that when he was wounded 
in service, a rocket hit approximately 8-feet from him.  He 
states that his hearing loss started at this time and has 
gotten worse over the years.  He has submitted a statement 
from his brother supporting his contentions.  He believes 
that this evidence is sufficient to grant service connection 
for bilateral hearing loss.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999).   



This evidence shows that the veteran has met the first of the 
three elements to establish service connection for bilateral 
hearing loss.  Hearing loss has been diagnosed.  The most 
recent VA examination  of July 2005 confirms that he has a 
qualifying bilateral hearing loss disability.  

The veteran has also met the second requirement of service 
connection.  There is no question here as to what the veteran 
experienced in service.  He is a combat veteran and the 
recipient of a Purple Heart.  Under these circumstances, his 
assertions as to what happened to him is service are 
accepted.  In addition, his wound injuries are documented in 
the record, and service connection in effect for the 
resultant scarring.  His brother's statement as to what 
happened is entirely credible.  

The veteran's claim for service connection for bilateral 
hearing loss fails because the evidence of record that 
addresses third element of service connection, that is 
whether there is a nexus between the current disability and 
the in-service disease or injury is negative evidence against 
his claim.  

In support of his claim, the veteran has submitted several 
reports of audiograms performed in connection with his 
employment.  The earliest record is dated in August 1973.  
There is no written report provided and a reading of the raw 
data provided suggests that the veteran's hearing was not 
impaired as defined under  38 C.F.R. § 3.385.  This 
regulation indicates that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  None of the findings reported in the 
August 1973 audiogram meet these requirements and the same is 
true with the results reported in the private audiogram dated 
in May 1976.  Neither of these reports supplies the required 
nexus opinion connected any measurable hearing loss to 
service.  This is negative evidence against the veteran's 
claim.  

The veteran has been examined several times by VA regarding 
his hearing loss.  The same audiologist examined him in 
August 2003 and July 2005.  She reviewed the veteran's 
service medical records, specifically the findings of the 
audiometric examinations performed at service entrance and 
discharge.  Based upon her review of the record, she opined 
that the veteran did not have a hearing loss associated with 
service.  She mentioned that his hearing upon discharge from 
service was essentially normal with the exception of a mild 
hearing loss at 3000 hertz.  The service discharge 
examination conducted in October 1969 shows that the reading 
she refers to was measured at 35 decibels.  While this may 
represent a mild hearing loss, it does not meet the 
requirements of disability set out above in 38 C.F.R. 
§ 3.385.  

In a statement of September 2005, the veteran complained that 
the VA examiner had provided opinions based upon incomplete 
testing.  He claims that the test was not completed and that 
she could not have the information necessary to make the 
proper comparisons between the tests.  A review of the 
examinations shows that complete findings are reported.  The 
examiner did indicate that she had looked at he veteran's 
records and reported findings from his separation examination 
as something she considered when providing her opinion.  The 
examination appears complete and the veteran's complaints do 
not appear justified.  Additionally, there is no other 
evidence of record which would lend credence to his claim 
that the medical opinion is insufficient.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Organic diseases 
of the nervous system, including high frequency sensorineural 
hearing loss, may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent within the first year following active service.  38 
C.F.R. §§ 3.307, 3.309 (2006).  Accordingly, if sensorineural 
hearing loss were manifest to a degree of ten percent within 
a year of separation from service, service connection would 
be warranted.  Here, the record contains no evidence that 
high frequency sensorineural hearing loss was diagnosed 
within one year of the veteran's separation from service.  

Although the veteran clearly believes that his bilateral 
hearing loss is related to his military service, his 
statements are not competent evidence to establish any such 
relationship.  Neither the veteran nor his brother is shown 
to be a medical professional; they are not competent to make 
a determination that his hearing loss is related to his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In short, there is no medical evidence relating the veteran's 
bilateral hearing loss to any event or injury in service or 
to the one-year presumptive period.  

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  In letters of June 2002 and 
August 2004 VA provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
of service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate regarding these two elements, there is 
no prejudice to the veteran in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss.  Any questions as to the appropriate disability rating 
or effective date to be assigned are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private records, and VA medical records have 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim and the veteran was given such an examination.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  A remand or further development of 
this case would serve no useful purpose.  VA has satisfied 
its duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted. will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


